                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LONDON DESHANN HARRIS,

       Petitioner,              Case Number 2:18-CV-12168
                                HONORABLE DENISE PAGE HOOD
v.                              CHIEF NITED STATES DISTRICT JUDGE

WILLIS CHAPMAN,

     Respondent,
_____________________________________/

      OPINION AND ORDER DENYING THE PETITION FOR WRIT OF
       HABEAS CORPUS, DECLINING TO ISSUE A CERTIFICATE OF
     APPEALABILITY, AND GRANTING LEAVE TO APPEAL IN FORMA
                           PAUPERIS

       London Deshann Harris, (“Petitioner”), confined at the Thumb Correctional

Facility in Lapeer, Michigan, filed a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254. In his pro se application, petitioner challenges his conviction

for first-degree felony murder, M.C.L.A. 750.316(1)(b). For the reasons that

follow, the petition for writ of habeas corpus is DENIED.

                                I. BACKGROUND

       Petitioner was convicted in the Wayne County Circuit Court, in which he

was tried jointly but before separate juries with co-defendant Dawayne Mattews

Andrews.     This Court recites verbatim the relevant facts relied upon by the

                                          1
Michigan Court of Appeals, which are presumed correct on habeas review pursuant

to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

      Defendants’ convictions arise from the April 30, 2014, shooting death
      of Marquise Moncrief, who was fatally shot during a robbery at a drug
      house on Keating Street in Detroit. The prosecutor’s theory at trial
      was that Harris aided and abetted Andrews and a third co-perpetrator,
      Timothy Brown, by using his status as a regular customer at the house
      to enable Andrews and Brown to gain access to the house. All three of
      them then acted in concert to rob Moncrief, who was carrying a large
      amount of cash, and to steal marijuana.
      Deon Alexander, the owner of the house, and Anthony Johnson, who
      was working at the house on the night of the offense, both testified at
      trial. Johnson testified that the house only sold marijuana to regular
      customers. Johnson denied knowing Andrews and Brown, but said
      they arrived with Harris, a regular customer, so Johnson agreed to sell
      them marijuana. After the men entered the house, Johnson heard a
      gunshot. He saw that Andrews had shot Moncrief in the head, and
      then he removed money from Moncrief’s pockets. According to
      Johnson, both Andrews and Brown were armed with guns. According
      to Alexander, defendant Harris and one of the other men both issued
      instructions for the occupants of the house to get down and not move.
      After the robbery, Harris, Andrews, and Brown all fled from the house
      together.
      ********************************************************
      The prosecution presented evidence that Harris and Andrews were
      cousins who resided in the same home in 2008. Johnson testified that
      Harris was with two other men, whom Johnson later identified in
      photographs as Andrews and Brown, when Harris came to the house
      after midnight. Johnson and Alexander both testified that the drug
      dealers at the Keating house would not admit anyone they did not
      know, and that Harris was a regular customer at the house. Johnson,
      who was working the house on the night of the offense, testified that
      he did not recognize the two persons who were with Harris. This
      evidence supports an inference that Harris knew that Andrews and
      Brown could not gain access to the house on their own, and that

                                        2
     Harris aided and abetted Andrews and Brown by accompanying them
     to the drug house to enable them to gain access to the house.
     The events following Harris’s admission to the drug house further
     support that the three men entered the house with a common intent to
     rob the occupants. After the men entered the house, Harris did not
     follow Brown’s order to get down. Alexander was certain that Harris
     was one of the men who told the other occupants to get down and not
     move. Andrews’s mother testified that Moncrief was carrying $1,000
     in cash to pay a deposit on an apartment. After entering the house,
     Andrews shot Moncrief and then searched Moncrief’s pockets.
     Moncrief’s money was missing after the offense. After the robbery,
     Harris ran with Brown and Andrews as they fled the house.
     The prosecution also presented evidence that Harris had a motive to
     rob because he had no funds in his bank account, and his bondsman
     was threatening to revoke his bond if he did not make a scheduled
     bond payment. Harris made the payment approximately five hours
     after the robbery. Although Profit testified that Harris’s SSI payment
     would have been deposited at midnight on the evening of April 29 and
     30, Harris’s bank records indicated that the deposit was made the next
     day, after the bond payment was made.
      People v. Harris, No. 324987, 2016 WL 1533552, at * 1, 6–7 (Mich.
Ct. App. Apr. 14, 2016).
     Petitioner’s conviction was affirmed. Id., lv. den. 500 Mich. 999, 895

N.W. 2d 176 (2017).

     Petitioner seeks a writ of habeas corpus on the following grounds:

     I. Prosecutorial misconduct deprived petitioner of his constitutional
     right to due process and a fair trial.
     II. The trial court’s denial of petitioner’s motion for a mistrial
     deprived the petitioner of his constitutional right to due process and a
     fair trial.
     III. Petitioner was denied his right to due process because the
     prosecution failed to present sufficient evidence.

                                        3
      IV. The trial court’s decision to conduct voir dire itself, without
      questions from attorneys, violated petitioner’s right to a fair trial.


                          II. STANDARD OF REVIEW

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                      (1) resulted in a decision that was contrary to, or
                      involved an unreasonable application of, clearly
                      established Federal law, as determined by the Supreme
                      Court of the United States; or

                      (2) resulted in a decision that was based on an
                      unreasonable determination of the facts in light of the
                      evidence presented in the State court proceeding.

      A state court’s decision is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court

on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs when

“a state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the
                                          4
writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 410-11.

     The Supreme Court explained that “[A] federal court’s collateral review of a

state-court decision must be consistent with the respect due state courts in our

federal system.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). The “AEDPA

thus imposes a ‘highly deferential standard for evaluating state-court rulings,’ and

‘demands that state-court decisions be given the benefit of the doubt.’” Renico v.

Lett, 559 U.S. 766, 773 (2010)((quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7

(1997); Woodford v. Viscotti, 537 U.S. 19, 24 (2002)(per curiam)). “[A] state

court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief in federal court, a

state prisoner is required to show that the state court’s rejection of his or her claim

“was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103. A habeas petitioner should be denied relief as long as it

is within the “realm of possibility” that fairminded jurists could find the state




                                          5
    court decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152

    (2016).

         The Michigan Court of Appeals reviewed and rejected petitioner’s first and

fourth claims under a plain error standard because petitioner failed to preserve the

issues as a constitutional claim at the trial court. The AEDPA deference applies to

any underlying plain-error analysis of a procedurally defaulted claim. See Stewart

v. Trierweiler, 867 F.3d 633, 638(6th Cir. 2017); cert. den. 138 S. Ct. 1998 (2018).
1



                                III. DISCUSSION
         A. Claim # 1. The prosecutorial misconduct claims.

         Petitioner argues he was denied a fair trial because of prosecutorial

misconduct and that trial counsel was ineffective for failing to object to the

misconduct.

         “Claims of prosecutorial misconduct are reviewed deferentially on habeas

review.” Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004)(citing Bowling v.

Parker, 344 F.3d 487, 512 (6th Cir. 2003)). A prosecutor’s improper comments

1
 Respondent urges this Court to deny these claims on the ground that they are
procedurally defaulted because petitioner failed to object at trial. Petitioner argues
in his first and fourth claims that counsel was ineffective for failing to object.
Ineffective assistance of counsel may establish cause for procedural default.
Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000). Given that the cause and
prejudice inquiry for the procedural default issue merges with an analysis of the
merits of petitioner’s defaulted claims, it would be easier to consider the merits of
these claims. See Cameron v. Birkett, 348 F. Supp. 2d 825, 836 (E.D. Mich. 2004).
                                            6
will be held to violate a criminal defendant’s constitutional rights only if they “‘so

infected the trial with unfairness as to make the resulting conviction a denial of due

process.’” Darden v. Wainwright, 477 U.S. 168, 181 (1986)(quoting Donnelly v.

DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct will form the

basis for habeas relief only if the conduct was so egregious as to render the entire

trial fundamentally unfair based on the totality of the circumstances. Donnelly v.

DeChristoforo, 416 U.S. at 643-45. To obtain habeas relief on a prosecutorial

misconduct claim, a habeas petitioner must show that the state court’s rejection of

his or her prosecutorial misconduct claim “was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Parker v. Matthews, 567 U.S. 37, 48

(2012)(quoting Harrington, 562 U.S. at 103).

      Petitioner first claims that the prosecutor personally attacked defense

counsel during her closing argument and again in rebuttal. Petitioner claims that

the prosecutor improperly accused defense counsel of attempting to deceive the

jury. During her closing argument, the prosecutor brought up the fact that defense

counsel had focused on whether the victim had been shot at close range or not.

The prosecutor labeled this a non-issue:

      “And this is really a non-issue anyways because nobody saw the
      actual shot. This is just a distraction. These questions are aimed to
      distract you.”

                                           7
      (Tr. 10/28/14, p. 146).
      In her rebuttal argument, the prosecutor again responded to defense

counsel’s questions about close range firing by stating:

      “Gunshot residue testing, you heard the expert, we don’t do that
      anymore. This is all meant to distract you from the issues in the case
      and the fact that what Deon and Anthony tell you happened.”
      (Id., pp. 190-91).

      The Michigan Court of Appeals rejected petitioner’s claim, finding

that the prosecutor’s remarks were a proper response to defense counsel’s

questions and arguments:

      The prosecutor’s remarks did not clearly exceed the bounds of
      acceptable argument. Harris’s counsel cross-examined the medical
      examiner and firearms expert regarding stippling and other evidence
      of close-range firing with the apparent purpose of establishing
      discrepancies between the physical evidence and the prosecutor’s
      theory of how the shooting occurred. In closing argument, defense
      counsel argued that the evidence disproved the prosecutor’s evidence
      regarding the shooter’s position in relation to Moncrief inside the
      house. Counsel suggested that Moncrief was not killed during a
      robbery, but rather was targeted by an assassin. The prosecutor’s
      theory was that Harris was guilty of felony murder under an aiding
      and abetting theory because he acted in concert with Andrews and
      Tim Brown to rob the occupants of the drug house, and Moncrief was
      murdered during the robbery. It was not unreasonable for the
      prosecutor to argue that Harris’s counsel’s emphasis on the specific
      physical circumstances was immaterial to the prosecution’s theory and
      that the absence of stippling was not inconsistent with Johnson’s
      testimony. The prosecutor’s use of the words “nonissue” and
      “distraction” did not push the argument past the boundaries of
      acceptable argument into a personal attack on defense counsel’s
      character. Accordingly, there was no plain error.

                                         8
      People v. Harris, 2016 WL 1533552, at * 2.

      It is improper for an attorney to make “unfounded and inflammatory attacks”

on opposing counsel. United States v. Young, 470 U.S. 1, 9 (1985). However,

courts recognize that the “prosecution has “wide latitude” during closing

arguments to respond to the defense’s strategies, evidence and arguments.”

Bedford v. Collins, 567 F. 3d 225, 233 (6th Cir. 2009). While there is room given

to prosecutors to make their case, it is also understood that the prosecutor may not

“belittle the defense’s witnesses, deride legitimate defenses or offer his own

opinion about a witness’s credibility.” Id.

      The Sixth Circuit has held that “[a] prosecutor commenting that the defense

is attempting to trick the jury is a permissible means of arguing so long as those

comments are not overly excessive or do not impair the search for the truth.”

Brown v. McKee, 231 F. App’x. 469, 480 (6th Cir. 2007)(quoting United States v.

August, 984 F.2d 705, 715 (6th Cir.1992)). A prosecutor’s isolated comments in

closing argument that the defense was attempting to trick the jury is not an

improper disparagement of defense counsel. Id. The Sixth Circuit has rejected far

stronger comments than the remarks made by the prosecutor in this case both on

direct appeal from convictions in federal court and on habeas review of state

convictions. See Key v. Rapelje, 634 F. App’x. 141, 149 (6th Cir.

2015)(prosecutor’s “smoke screen” or “octopus” argument was prosecutor’s
                                          9
characterization of defendant’s evidence that did not seriously affected jury’s

deliberations, and was not prejudicial prosecutorial misconduct required to reverse

conviction); United States v. Burroughs, 465 F. App’x. 530, 535 (6th Cir.

2012)(prosecutor’s statement during closing argument, that defendant possessed

both firearms and ammunition, and that “the rest of it” was “excuses and red

herrings,” did not denigrate defense counsel, so as to support finding of

prosecutorial misconduct; statement merely highlighted most damning evidence

against defendant, evidence that he in fact handled firearms, and argued that all of

defense’s explanations about why defendant handled them were irrelevant); U.S. v.

Graham, 125 F. App’x. 624, 634-35 (6th Cir. 2005)( prosecutor’s use of the term

“smoke screens” was not an improper attack upon defense counsel, but was simply

a remark upon the merits of the defendant’s case).

      Even if the prosecutor’s comments about petitioner’s defense were

improper, they were not flagrant enough to justify habeas relief. See Henley v.

Cason, 154 F. App’x. 445, 447 (6th Cir. 2005). The prosecutor’s comments were

not so incendiary so as to inflame the jury’s passion or distract them from

determining petitioner’s guilt or innocence. See Davis v. Burt, 100 F. App’x. 340,

348 (6th Cir. 2004). Finally, the prosecutor’s remarks were relatively isolated,

were not extensive, and were only a small part of a closing argument that focused

heavily on summarizing the evidence presented at trial. Byrd v. Collins, 209 F. 3d

                                         10
486, 532 (6th Cir. 2000). When combined with the instruction from the trial judge

that the attorneys’ arguments, questions, and statements were not evidence, (Tr.

10/29/14, pp. 6-7), the prosecutor’s comments did not render the entire trial

fundamentally unfair. Id. at 533.

      Petitioner next claims that the prosecutor improperly attacked petitioner’s

character by referring to him as a coward and accusing him of “weaseling

behavior.” The Michigan Court of Appeals rejected the claim:

      In this case, the prosecutor’s remarks were not an ad hominem attack
      on Harris’s character; they were part of an argument explaining why
      Harris’s defense of mere presence was not credible because he
      repeatedly tried to evade responsibility for his conduct. The
      prosecutor’s use of the terms “coward” and “weaseling” does not
      elevate the prosecutor’s argument to plain error because a prosecutor
      is not required to confine argument to the blandest possible terms, and
      because the references were brief and were made during an otherwise
      proper argument that focused on the evidence.
      People v. Harris, 2016 WL 1533552, at * 2 (internal citation omitted).

      A prosecutor does not commit misconduct by bringing up a habeas

petitioner’s bad character when the character is relevant to the prosecutor’s case.

See e.g. Cristini v. McKee, 526 F. 3d 888, 900 (6th Cir. 2008). Even if the

prosecutor’s remarks about petitioner were insulting, they were not so pervasive as

to deny petitioner a fair trial. See Olsen v. McFaul, 843 F. 2d 918, 930 (6th Cir.

1988).



                                         11
       Petitioner next claims that the prosecutor denigrated the character of

petitioner’s domestic partner, Tyeshia Profit, whom the prosecutor had called in

her case-in-chief. Petitioner claims that Ms. Profit provided an alibi of sorts to

petitioner because she testified that she had driven petitioner to the Keating street

address where the murder took place by himself and that he had not arrived with

his two co-defendants. The prosecutor in her closing argument accused Ms. Profit

of being untruthful, of being “a despicable person,” “disgusting,” and of testifying

falsely on behalf of petitioner.

       F.R.E. 607, which mirrors M.R.E. 607, states that the credibility of a party

may be attacked by any party, including the party calling the witness. While

F.R.E. 607 is not controlling on a state trial, this rule of evidence provides

“persuasive evidence that allowing the prosecutor to impeach his own witnesses

does not rise to a constitutional violation meriting habeas corpus relief.” Lyle v.

Koehler, 720 F. 2d 426, 429 (6th Cir. 1983)(quoting Lyle v. Koehler, Civ. No. 80-

74578, at 9-13 (E.D. Mich. 1982)). Ms. Profit had been called by the prosecutor as

a prosecution witness. In the absence of any Supreme Court case law which holds

that a prosecutor cannot attack the credibility of his or her own witness, petitioner

is not entitled to relief on this claim.

       Petitioner lastly accuses the prosecutor of engaging in an improper “civic

duty” argument. Petitioner points to the prosecutor’s opening remarks in which

                                           12
she thanked the jurors for serving on the jury and pointed out the value of jury duty

and how it was not wasted time. (Tr. 10/21/14, p. 188). Petitioner also pointed to

the prosecutor’s closing remarks that the victim’s family had suffered a lot and that

it was time for “justice” for the victim. (Tr. 10/28/14, p. 193).

      With regards to civic or societal duty arguments, the Sixth Circuit has noted

that, “[u]nless calculated to incite the passions and prejudices of the jurors, appeals

to the jury to act as the community conscience are not per se impermissible.” Byrd,

209 F. 3d at 539 (quoting United States v. Solivan, 937 F. 2d 1146, 1151 (6th Cir.

1991)). In this case, the prosecutor’s “less than-pointed-remarks” did not rise to

the level of remarks designed to incite prejudice in a jury, therefore defeating

petitioner’s “civic duty” argument claim. See Puetas v. Overton, 168 F. App’x.

689, 701 (6th Cir. 2006). Petitioner’s civic duty argument claim would also be

defeated by the fact that the trial court instructed the jury that they were not to let

sympathy or prejudice influence their decision. (Tr. 10/29/14, p. 4). Cameron v.

Pitcher, No. 99-CV-74906-DT, 2001 WL 85893, * 10 (E.D. Mich. Jan. 4, 2001).

      Petitioner also claims that trial counsel was ineffective for failing to object

to the prosecutorial misconduct.

      A defendant must satisfy two things to establish the denial of the effective

assistance of counsel. First, the defendant must demonstrate that his or her

attorney’s performance was so deficient that the attorney was not functioning as

                                           13
the “counsel” guaranteed by the Sixth Amendment. Strickland v. Washington, 466

U.S. 668, 687 (1984). The defendant must overcome a strong presumption that

counsel’s behavior lies within the wide range of reasonable professional assistance.

Id. Second, the defendant must show that such performance prejudiced his

defense. Id. To demonstrate prejudice, the defendant must show that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694.

      To show prejudice under Strickland for failing to object to prosecutorial

misconduct, a habeas petitioner must show that but for the alleged error of his or

her trial counsel in failing to object to the prosecutor’s improper questions and

arguments, there is a reasonable probability that the proceeding would have been

different. Hinkle v. Randle, 271 F. 3d 239, 245 (6th Cir. 2001). The prosecutor’s

comments did not deprive petitioner of a fundamentally fair trial; petitioner is

unable to establish that he was prejudiced by counsel’s failure to object to these

remarks. See Slagle v. Bagley, 457 F. 3d 501, 528 (6th Cir. 2006).

      B. Claim # 2. The mistrial/judicial misconduct claim.

      Petitioner next claims that the judge erred in refusing to grant a mistrial after

the judge allegedly belittled defense counsel in front of the jury.

      In the present matter, during the prosecutor’s direct-examination of Ms.

Tyeshia Profit, the court berated defense counsel after defense counsel had

                                          14
objected. The following exchange took place between the judge, defense counsel,

and Ms. Profit:

      Defense Counsel: Objection. Now, would she —

      Witness: I don’t know what —

      Defense Counsel: -- know.

      Witness: -- my family.

      Defense Counsel: Will you stop when I object, please.

      Witness: oh.

      Court: No. Hey, wait a minute.

      Defense Counsel: Well —

      Court: Stop right now. I run the courtroom, Mr. Harris. You don’t tell
      a witness when to talk and when not to talk. Sit down. Your objection
      is overruled Sit. Now.

      Defense Counsel: She’s being asked to tell —

      Court: Don't — Mr. Harris, did you hear what I said? Sit now... And
      the next time you have an objection, rise and say the word objection
      and tell me the grounds for the objection. Don’t you communicate
      with the witness while she’s on the stand And don’t tell a witness to
      say something or not say something That’s my job, not yours.

      (Tr. 10/23/14, pp. 201-202).


      Defense counsel later moved for a mistrial based on the judge’s remarks,

which was denied. (Id., pp. 205-11).

      The Michigan Court of Appeals rejected petitioner’s claim:
                                        15
      In this case, the challenged conduct involved an isolated rebuke
      during trial. A single inappropriate act generally will not give the
      appearance of advocacy or partiality unless it is egregious. In this
      instance, however, the trial court legitimately intervened when
      Harris’s counsel attempted to usurp the trial court’s authority by
      chastising a witness. It is the court’s responsibility to exercise
      reasonable control over the mode and order of interrogation, and to
      protect witnesses from harassment or undue embarrassment. MRE
      611(a). Moreover, the court’s conduct during the rebuke did not
      convey any views concerning the weight or strength of any of the
      parties’ theories, arguments, or evidence in the case, but rather it was
      directed at clarifying the attorneys’ and the court’s respective roles in
      the conduct of the proceedings after an objection. Thus, under the
      totality of the circumstances, the trial court’s comments were not
      reasonably likely to create an appearance of advocacy or partiality for
      or against a party. Therefore, the trial court’s conduct did not pierce
      the veil of judicial impartiality, and accordingly, the trial court did not
      abuse its discretion in denying Harris’s motion for a mistrial.

      People v. Harris, 2016 WL 1533552, at * 4 (internal citation omitted).

      A trial court has the discretion to grant or deny a motion for mistrial in the

absence of a showing of manifest necessity. Walls v. Konteh, 490 F. 3d 432, 436

(6th Cir. 2007); Clemmons v. Sowders, 34 F 3d 352, 354-55 (6th Cir. 1994).

      The Due Process Clause of the Fourteenth Amendment requires a fair trial in

a fair tribunal before a judge with no actual bias against the defendant or an interest

in the outcome of the case. See Bracy v. Gramley, 520 U.S. 899, 904-05 (1997).

The right to an impartial judge is a right whose deprivation a state prisoner may

complain of in a federal habeas corpus proceeding. Tyson v. Trigg, 50 F.3d 436,

438 (7th Cir. 1995)(citing to Turner v. Ohio, 273 U.S. 510, 523 (1927); In Re

Murchison, 349 U.S. 133 (1955)). Trial judges have a wide latitude in conducting
                                          16
trials, but they must preserve an attitude of impartiality and scrupulously avoid

giving the jury the impression that the judge believes that the defendant is guilty.

Harrington v. State of Iowa, 109 F.3d 1275, 1280 (8th Cir. 1997); Brown v.

Palmer, 358 F. Supp. 2d 648, 657 (E.D. Mich. 2005).

      However, in reviewing an allegation of judicial misconduct in a habeas

corpus petition, a federal court must ask itself whether the state trial judge’s

behavior rendered the trial so fundamentally unfair as to violate federal due

process. Duckett v. Godinez, 67 F.3d 734, 740 (9th Cir. 1995); Brown v. Palmer,

358 F. Supp. 2d at 657. To support an allegation of bias by a state trial judge in

order to obtain habeas relief, a habeas petitioner must factually demonstrate that

during the trial the judge assumed an attitude which went further than an

expression of his or her personal opinion and impressed the jury as being more

than an impartial observer. Brinlee v. Crisp, 608 F.2d 839, 852-53 (10th Cir.

1979); Brown, 358 F. Supp. 2d at 657. A trial judge’s intervention in the conduct

of a criminal trial would have to reach a significant extent and be adverse to the

defendant to a significant degree before habeas relief could be granted. McBee v.

Grant, 763 F.2d 811, 818 (6th Cir. 1985); Brown, 358 F. Supp. 2d at 657. The

Supreme Court has ruled that “expressions of impatience, dissatisfaction,

annoyance, and even anger” do not establish judicial bias or misconduct. Liteky v.

United States, 510 U.S. 540, 555-56 (1994). “A judge’s ordinary efforts at

                                          17
courtroom administration-even a stern and short-tempered judge’s ordinary efforts

at courtroom administration-remain immune.” Id.

      Finally, the pertinent question on habeas review is not whether the judge’s

questions or comments might constitute reversible error if the conviction was being

reviewed on direct review but whether the state appellate court’s rejection of the

judicial misconduct claim was a reasonable or unreasonable application of clearly

established federal law. See e.g. Allen v. Hawley, 74 F. App’x. 457, 460-61 (6th

Cir. 2003).

      In the present case, the judge rebuked defense counsel once in front of the

jury and only after defense counsel had usurped the judge’s role by attempting to

reprimand Ms. Profit. Although the trial judge expressed his impatience and

frustration with defense counsel, his remarks were in response to defense counsel’s

failure to accept the court’s direction. The judge’s conduct was not so prejudicial

so as to deprive petitioner of a fair trial. See Todd v. Stegal, 40 F. App’x. 25, 27

(6th Cir. 2002). In this case, “The reprimands were not out of line, nor were they

substantially adverse to [petitioner] himself. There is no showing that the trial

judge ever intimated his opinion on the merits of the case.” Id. at 27. When

viewing the record in its entirety, the judge’s conduct throughout the course of the

trial did not display the type of “‘deep-seated favoritism or antagonism’ that would

‘leave [a reviewing court] with an abiding impression that the trial judge permitted

                                          18
himself to become personally embroiled with [defense counsel]’ so as to constitute

a Due Process violation.” Gordon v. Lafler, 710 F. App’x 654, 664 (6th Cir. 2017),

cert. denied, No. 17-1404, 2019 WL 113079 (U.S. Jan. 7, 2019)(citing Liteky, 510

U.S. at 555). Any prejudice was also cured by the fact that the judge instructed the

jury that his rulings were not evidence and further advised the jurors that if they

believed that the judge had an opinion about how they should decide the case, that

they should disregard that opinion and that they were the only judges of the facts.

(Tr. 10/29/14, p. 7). Todd v. Stegal, 40 F. App’x. at 28. Petitioner is not entitled to

relief on his second claim.

      C. Claim # 3. The sufficiency of evidence claim.

      Petitioner next claims that there was insufficient evidence presented to

convict him of first-degree felony murder, arguing that the evidence at most

established that he was merely present at the home at the time of the robbery and

murder.

      It is beyond question that “the Due Process Clause protects the accused

against conviction except upon proof beyond a reasonable doubt of every fact

necessary to constitute the crime with which he is charged.” In Re Winship, 397

U.S. 358, 364 (1970). But the critical inquiry on review of the sufficiency of the

evidence to support a criminal conviction is, “whether the record evidence could

reasonably support a finding of guilt beyond a reasonable doubt.” Jackson v.

                                          19
Virginia, 443 U.S. 307, 318 (1979). A court need not “ask itself whether it

believes that the evidence at the trial established guilt beyond a reasonable doubt.”

Instead, the relevant question is whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Id. at 318-19 (internal

citation and footnote omitted)(emphasis in the original).

   A federal habeas court may not overturn a state court decision that rejects a

sufficiency of the evidence claim merely because the federal court disagrees with

the state court’s resolution of that claim. Instead, a federal court may grant habeas

relief only if the state court decision was an objectively unreasonable application of

the Jackson standard. See Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because

rational people can sometimes disagree, the inevitable consequence of this settled

law is that judges will sometimes encounter convictions that they believe to be

mistaken, but that they must nonetheless uphold.” Id. For a federal habeas court

reviewing a state court conviction, “the only question under Jackson is whether

that finding was so insupportable as to fall below the threshold of bare rationality.”

Coleman v. Johnson, 566 U.S. 650, 656 (2012). A state court’s determination that

the evidence does not fall below that threshold is entitled to “considerable

deference under [the] AEDPA.” Id.



                                         20
      Finally, on habeas review, a federal court does not reweigh the evidence or

redetermine the credibility of the witnesses whose demeanor was observed at trial.

Marshall v. Lonberger, 459 U.S. 422, 434 (1983). A habeas court therefore must

defer to the fact finder for its assessment of the credibility of witnesses. Matthews

v. Abramajtys, 319 F. 3d 780, 788 (6th Cir. 2003).

      Under Michigan law, the elements of first-degree felony murder are:

      (1) the killing of a human being;
      (2) with an intent to kill, to do great bodily harm, or to create a high
      risk of death or great bodily harm with knowledge that death or great
      bodily harm is the probable result (i.e., malice);
      (3) while committing, attempting to commit, or assisting in the
      commission of one of the felonies enumerated in the felony murder
      statute.

     Matthews, 319 F. 3d at 789(citing to People v. Carines, 460 Mich. 750, 759;
597 N.W. 2d 130 (1999)).

      The elements of armed robbery under Michigan law are: (1) an assault, and

(2) a felonious taking of property from the victim’s presence or person, (3) while

the defendant is armed with a weapon. See O'Guin v. Foltz, 715 F. 2d 397, 400 (6th

Cir. 1983).

      To support a finding under Michigan law that a defendant aided and abetted

in the commission of a crime, the prosecutor must show that:

       1. the crime charged was committed by the defendant or some other
       person;
       2. the defendant performed acts or gave encouragement that assisted
       the commission of the crime; and

                                          21
       3. the defendant intended the commission of the crime or had
       knowledge that the principal intended its commission at the time he
       gave aid and encouragement.

      Riley v. Berghuis, 481 F. 3d 315, 322 (6th Cir. 2007)(citing Carines, 460
Mich. at 757-58).


      Under Michigan law, to convict a defendant of felony murder under an

aiding and abetting theory, the prosecutor must show that someone killed the

victim during the underlying predicate felony, that the defendant assisted that

person in killing the victim, and that the defendant either intended to commit the

crime or he or she knew when he or she gave the assistance that the other person

intended to commit the crime. See Meade v. Lavigne, 265 F. Supp. 2d 849, 858

(E.D. Mich. 2003)(citing People v. Smielewski, 235 Mich. App. 196, 207; 596

N.W. 2d 636 (1999)).

      In order to be guilty of aiding and abetting under Michigan law, the accused

must take some conscious action designed to make the criminal venture succeed.

Fuller v. Anderson, 662 F. 2d 420, 424 (6th Cir. 1981). Aiding and abetting

describes all forms of assistance rendered to the perpetrator of the crime and

comprehends all words or deeds which might support, encourage, or incite the

commission of the crime. People v. Turner, 213 Mich. App. 558, 568; 540 N. W.

2d 728 (1995). The quantum or amount of aid, advice, encouragement, or counsel

rendered, or the time of rendering, is not material if it had the effect of inducing the

                                          22
commission of the crime. People v. Lawton, 196 Mich. App. 341, 352; 492 N. W.

2d 810 (1992).

      To be convicted of aiding and abetting, the defendant must either possess the

required intent to commit the crime or have participated while knowing that the

principal had the requisite intent; such intent may be inferred from circumstantial

evidence. People v. Wilson, 196 Mich. App. 604, 614; 493 N. W. 2d 471 (1992).

The intent of an aider and abettor is satisfied by proof that he knew the principal’s

intent when he gave aid or assistance to the principal. People v. McCray, 210

Mich. App. 9, 14; 533 N. W. 2d 359 (1995). An aider and abettor’s state of mind

may be inferred from all of the facts and circumstances, including close association

between the defendant and the principal, the defendant’s participation in the

planning and execution of the crime, and evidence of flight after the crime. Turner,

213 Mich. App. at 568-69.

      Mere presence, even with knowledge that a crime is being committed, is

insufficient to establish that a defendant aided and abetted in the commission of the

offense. People v. Norris, 236 Mich. App. 411, 419-20; 600 N. W. 2d 658 (1999);

Fuller v. Anderson, 662 F. 2d at 424. “[H]owever, a claim of mere presence is not

a ‘catch-all excuse’ to defeat an inference of guilt beyond a reasonable doubt. In

evaluating a ‘mere presence’ defense, a factfinder must distinguish, based upon the

totality of the circumstances, between one who is merely present at the scene and

                                         23
one who is present with criminal culpability.” See Long v. Stovall, 450 F. Supp.

746, 754 (E.D. Mich. 2006)(internal citation omitted). An aider and abettor who is

intentionally present during the commission of a crime may be silent during the

crime’s commission, “but by his demeanor, or through behavior and acts not

directly related to the crime, provide ‘moral support’ that is recognizable to, and

relied upon by, the principal. Such acts may be silent and may not be overt but

may still amount to more than ‘mere’ presence.” Sanford v. Yukins, 288 F. 3d 855,

862 (6th Cir. 2002). Michigan’s “broad definition” of aiding and abetting “easily

encompasses situations where the alleged aider and abettor, although silent and not

committing acts directly related to the crime, was not ‘merely’ present, but

providing emotional encouragement and support.” Id.

      In the present case, there was sufficient evidence for a rational trier of fact to

conclude that petitioner aided and abetted in the robbery and murder and was not

merely present at the time of the crime. First, petitioner and his co-defendants

arrived at the drug house together, which would raise “a compelling inference that

they were previously acquainted.” Davis v. Lafler, 658 F.3d 525, 533 (6th Cir.

2011). In fact, one of petitioner’s codefendants was his cousin. This would also

establish that petitioner actively aided and abetted in the robbery and murder. See

e.g. United States v. Quadar, 223 F. App’x. 22, 24 (2nd Cir. 2007). Secondly,

petitioner engaged in an overt act which indicated his involvement in the robbery,

                                          24
when he ordered the people in the drug house to get on the ground. (Tr. 10/21/14,

pp. 259-60, 280, Tr. 10/22/14, p. 14). Petitioner’s actions at the time of the crime

were more consistent with that of a co-conspirator than an innocent bystander and

further support the jury’s finding that he aided and abetted the robbery and murder.

Davis, 658 F. 3d at 533. Third, the fact that petitioner fled the scene with the co-

defendants supports an inference that he was actively involved in the crime. Id.

      Finally, “A defendant’s ‘reactions to the circumstances’ of a crime may

suggest involvement (or for that matter lack of involvement) with a crime.” Bell v.

Jackson, 379 F. App’x. 440, 446 (6th Cir. 2010). Although petitioner claimed to

be merely present at the house to purchase drugs, he did not fall to the ground as

the other customers did when they were ordered to do so by the robbers, suggesting

that petitioner was involved with the perpetrators of the crime and was not a mere

innocent bystander.

      In light of the evidence presented in this case, the Michigan Court of

Appeals did not unreasonably apply clearly established federal law in determining

that the evidence was sufficient to convict petitioner on an aiding and abetting

theory. See Brown v. Konteh, 567 F. 3d 191, 209-12 (6th Cir. 2009). In particular,

“in light of the strong circumstantial evidence” that petitioner “was involved in the

planning and execution of” these crimes, “at least one ‘rational trier of fact could

have found the essential elements of the crime[s] beyond a reasonable doubt.’”

                                          25
Davis v. Lafler, 658 F. 3d at 535. When petitioner’s case is reviewed pursuant to

the AEDPA’s “double deference” standard, this Court is unable to state that the

Michigan Court of Appeals’ decision that there was sufficient evidence to convict

petitioner under an aiding and abetting theory was“so far out of line with the very

general standard set forth in Jackson v. Virginia as to warrant granting [petitioner]

habeas relief.” Id.

      D. Claim # 4. The voir dire claim.

      Petitioner finally claims that the judge’s decision to conduct voir dire

himself, without allowing the attorneys to individually question the jurors, violated

his right to a fair trial. Petitioner also claims that counsel was ineffective for

failing to object to this procedure.

      “[P]art of the guarantee of a defendant’s right to an impartial jury is an

adequate voir dire to identify unqualified jurors.” Morgan v. Illinois, 504 U.S. 719,

729 (1992). “[W]ithout an adequate voir dire the trial judge’s responsibility to

remove prospective jurors who will not be able impartially to follow the court’s

instructions and evaluate the evidence cannot be fulfilled.” Rosales–Lopez v.

United States, 451 U.S. 182, 188 (1981). The Supreme Court, however, cautioned

that “[t]he adequacy of voir dire is not easily the subject of appellate review[,].”

Morgan, 504 U.S. at 730. The Supreme Court emphasized that a state trial judge




                                           26
“retains great latitude in deciding what questions should be asked on voir dire.”

Mu’Min v. Virginia, 500 U.S. 415, 424 (1991).

   M.C.R. 6.412 (C)(2) indicates that:

       The court may conduct the examination of prospective jurors or
       permit the lawyers to do so. If the court conducts the examination, it
       may permit the lawyers to supplement the examination by direct
       questioning or by submitting questions for the court to ask.

      Under Michigan law, “A defendant does not have the right to have counsel

conduct the voir dire.” People v. Washington, 468 Mich. 667, 674; 664 N. W. 2d

203 (2003). If a trial judge conducts voir dire, an abuse of discretion occurs if the

judge does not adequately question prospective jurors about potential bias to allow

the parties to intelligently exercise challenges for cause. Id.

      M.C.R. 6.412 is similar to Fed.R.Crim.P. 24(a)(1), which states in pertinent

part: “The court may examine prospective jurors or may permit the attorneys for

the parties to do so.” It is permissible for a federal district court judge to not allow

counsel to question prospective jurors but for the judge to conduct the voir dire.

See United States v. Johnson, 584 F.2d 148, 155, n. 14 (6th Cir. 1978). “In the

majority of federal criminal cases, as it turns out, the trial judge chooses to conduct

voir dire himself [or herself].” United States v. Sheldon, 223 F. App’x. 478,

480–81 (6th Cir. 2007)(citing 9 Moore’s Federal Practice § 47.10[3][e][i] (3d ed.

2006)).



                                           27
         “The Sixth Amendment makes no mention of the voir dire process, let alone

whether or not it must be conducted by the trial judge or the parties’ attorneys.”

United States v. Sheldon, 223 F. App’x. at 480. The Supreme Court has not

specifically held that the federal constitution requires that defense counsel must be

personally allowed to conduct voir dire. Given the lack of holdings by the

Supreme Court on the issue of whether a state court violates a habeas petitioner’s

due process rights by conducting voir dire, the Michigan Court of Appeals’

rejection of petitioner’s claim was not an unreasonable application of clearly

established federal law. See Wright v. Van Patten, 552 U.S. 120, 126 (2008);

Carey v. Musladin, 549 U.S. 70, 77 ( 2006).

         The Court rejects the related ineffective assistance of counsel claim.

Michigan law and procedure permits a trial judge to personally conduct voir dire.

Trial counsel was not ineffective for failing to raise a futile objection. See U.S. v.

Johnson, 9 F. App’x. 373, 374 (6th Cir. 2001)(citing McQueen v. Scroggy, 99

F.3d 1302, 1328 (6th Cir. 1996)). Petitioner is not entitled to relief on his fourth

claim.

                                  IV. CONCLUSION

               The Court will deny the petition for writ of habeas corpus.

         A habeas petitioner must receive a certificate of appealability (“COA”) in

order to appeal the denial of a habeas petition for relief from either a state or

                                            28
federal conviction. 28 U.S.C. §§ 2253(c)(1)(A), (B). A court may issue a COA

“only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). 2

      When a federal district court rejects a habeas claim on the merits, the

substantial showing threshold is met if the petitioner demonstrates that reasonable

jurists would find the district court's assessment of the constitutional claim

debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). This

Court denies a certificate of appealability because reasonable jurists would not find

this Court’s assessment of the claims to be debatable or wrong. Id., at 484.

      Although this Court will deny a certificate of appealability to petitioner, the

standard for granting an application for leave to proceed in forma pauperis (IFP) is

a lower standard than the standard for certificates of appealability. See Foster v.

Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich. 2002). Whereas a certificate of

appealability may only be granted if petitioner makes a substantial showing of the

denial of a constitutional right, a court may grant IFP status if it finds that an

appeal is being taken in good faith. Id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed.

R.App.24 (a). “Good faith” requires a showing that the issues raised are not


2
 Effective December 1, 2009, the newly created Rule 11 of the Rules Governing
Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254,
provides that “[t]he district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant.” Rule 11(a), 28 U.S.C. foll. §
2254.
                                           29
frivolous; it does not require a showing of probable success on the merits. Foster,

208 F. Supp. 2d at 765. Although jurists of reason would not debate this Court’s

resolution of petitioner’s claims, the issues are not frivolous; therefore, an appeal

could be taken in good faith and petitioner may proceed in forma pauperis on

appeal. Id.

                                        V. ORDER

      Based upon the foregoing, IT IS ORDERED that the petition for a writ of

habeas corpus is DENIED WITH PREJUDICE.

      IT IS FURTHER ORDERED That a certificate of appealability is

DENIED.

      IT IS FURTHER ORDERED that petitioner will be GRANTED leave to

appeal in forma pauperis.



                                        s/Denise Page Hood
                                        Chief Judge, U. S. District Court

      Dated: March 28, 2019




                                          30
